UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1493


JONATHAN T. ALSTON,

                Plaintiff - Appellant,

          v.

UNITED COLLECTION BUREAU, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-00913-DKC)


Submitted:   September 30, 2014           Decided:   November 20, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan T. Alston, Appellant Pro Se. Stacey Moffet, ECCLESTON
& WOLF, PC, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan T. Alston appeals the district court’s orders

dismissing        his   Fair     Debt    Collection        Practices        Act,    Maryland

Consumer Debt Collection Act, and state law defamation claims,

granting      summary      judgment      for       Defendant      on   his    Fair    Credit

Reporting Act claim, denying his various motions, and denying

reconsideration.            We    have    reviewed         the    record     and    find   no

reversible error.          Accordingly, we affirm for the reasons stated

by   the    district     court.         Alston      v.   United     Collection       Bureau,

Inc., No. 8:13-cv-00913-DKC (D. Md. Mar. 4, 2014 & Apr. 23,

2014).       We dispense with oral argument because the facts and

legal      contentions     are    adequately         presented         in   the    materials

before     this    court    and    argument        would    not    aid      the   decisional

process.

                                                                                    AFFIRMED




                                               2